               SIN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         EASTERN DIVISION

UNITED STATES OF AMERICA,            |
                                     |
      Plaintiff,                     |
                                     |
v.                                   | Case No. 1:17-CR-10067-7-STA
                                     |
DINA EVANS,                          |
                                     |
      Defendant.                     |


     ORDER ON AMENDED MOTION TO CONTINUE SENTENCING
             HEARING AND NOTICE OF RESETTING


      Upon motion of the defendant Dina Evans for Motion to Continue Sentencing

Hearing on May 14, 2019, without objection from the Government, and for good

cause shown, IT IS HEREBY ORDERED that this matter is continued to May 31,

2019 at 11:00 a.m.




                                 s/S. Thomas Anderson
                                 S. THOMAS ANDERSON
                                 CHIEF UNITED STATES DISTRICT JUDGE


                                 5/13/2019
                                 DATE
